Citation Nr: 0532901	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative recurrent patellar subluxation of the 
right knee, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected postoperative recurrent patellar subluxation of the 
left knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected tinea pedis and onychomycosis, currently rated as 
30 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected pseudofolliculitis barbae, currently rated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1989 to October 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied entitlement to increased ratings for:  (1) the 
service-connected postoperative patellofemoral arthritis with 
subluxation, right knee (rated as 20 percent disabling); (2) 
the service-connected postoperative patellofemoral arthritis 
with subluxation, left knee (rated as 10 percent disabling); 
(3) the service-connected tinea pedis and onychomycosis 
(rated as 10 percent disabling); and (4) the service-
connected pseudofolliculitis barbae (rated as noncompensably 
disabling).  

The veteran's Notice of Disagreement (NOD) with the June 2001 
rating decision was received at the RO in June 2002.  The 
veteran subsequently perfected his appeal with the submission 
of a timely substantive appeal (VA Form 9), which was 
received at the RO in October 2002.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in July 
2003.  A transcript of his testimony has been associated with 
the claims file.

The case was remanded to the RO by the Board in May 2004 for 
additional development and adjudicative action.  

In a July 2005 rating decision the RO issued separate grants 
of service connection for arthritis of the right knee and 
arthritis of the left knee, and assigned 10 percent ratings 
for the service-connected arthritis of each knee.  Also, the 
rating decision granted an increased rating of 30 percent for 
the service-connected tinea pedis and onychomycosis, and 
granted an increased rating to 10 percent for the service-
connected pseudofolliculitis barbae.  

As the awards are not a complete grant of benefits, the 
issues remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  As such, the RO issued a Supplemental 
Statement of the Case (SSOC) in July 2005 and subsequently 
returned the case to the Board for further appellate review.  

Finally, the Board notes that the veteran submitted 
additional medical evidence directly to the Board, apparently 
without a signed waiver of review by the Agency of Original 
Jurisdiction (AOJ).  However, the Board notes that the 
evidence submitted was duplicative of evidence already 
contained in the claims file, and which had been previously 
considered by the AOJ.  As such, the Board may proceed with a 
decision on the merits of this case without prejudice to the 
veteran in that regard.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  The competent and probative medical evidence reflects 
that the veteran's service-connected postoperative recurrent 
patellar subluxation of the right knee is productive of 
severe postoperative residuals including arthritis, pain and 
subluxation.

2.  The competent and probative medical evidence reflects 
that the veteran's service-connected postoperative recurrent 
patellar subluxation of the left knee is productive of 
moderate overall disability, including arthritis, pain and 
subluxation.  

3.  The competent and probative medical evidence of record 
indicates that the veteran's service-connected tinea pedis 
and onychomycosis is productive of no more than constant 
exudation or itching with extensive lesions and affects no 
more than 20 to 40 percent of the entire body; but 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations have never been shown and the 
disability has never been shown to be exceptionally repugnant 
or require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

4.  The competent and probative medical evidence of record 
demonstrates that the service-connected pseudofolliculitis 
barbae is productive of no more than periodic exfoliation, 
exudation and itching of an exposed surface, affecting at 
least 5 percent but less than 20 percent of the body; but 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for six weeks or more is not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, 
but no higher, for the service-connected postoperative 
recurrent patellar subluxation of the right knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for the assignment of a 20 percent rating, 
but no higher, for the service-connected postoperative 
recurrent patellar subluxation of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

3.  The schedular criteria for a rating in excess of 30 
percent for service-connected tinea pedis and onychomycosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7813, 
7806 (2002) and 7813, 7806 (2005).

4.  The schedular criteria for a rating in excess of 10 
percent for service-connected pseudofolliculitis barbae have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7813, 7806 
(2002) and 7813, 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in April 2001, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claims in the 
April 2001 duty-to-assist letter.  Furthermore, the RO sent 
another VCAA letter to the veteran in April 2003, which again 
notified the veteran of the evidence and information 
necessary to substantiate his increased rating claims.  
Following the Board's May 2004 remand, the veteran was again 
provided with a VCAA letter in November 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the notification letters.  The VCAA letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




II.  Increased Ratings - Generally

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).



Orthopedic Disabilities - Right and Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2005).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service-connection for right and left knee disorders was 
initially granted pursuant to a March 1996 rating decision.  
The RO assigned a 10 percent evaluations for each knee under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a (2005).  In a 
September 1996 rating decision, the 10 percent rating for the 
right knee was increased to 20 percent.  As noted above, the 
June 2001 rating decision continued the 20 percent rating for 
the service-connected postoperative recurrent subluxation of 
the right knee and continued the 10 percent rating for the 
service-connected postoperative recurrent subluxation of the 
left knee.  The veteran appealed that determination.  While 
the appeal was pending, the RO issued a rating decision in 
July 2005 which awarded separate grants of service connection 
for arthritis of the right knee and arthritis of the left 
knee, and assigned separate 10 percent ratings the arthritis 
of the right and left knees.  The separate 10 percent 
evaluations were rated under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a (2005).  According to the U.S. Court of Appeals for 
Veterans Claims (Court) and VA General Counsel, other 
impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.

The veteran's service-connected postoperative recurrent 
subluxation of the right and left knees are rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
has been assigned for the right knee and a 10 percent rating 
has been assigned for the left knee.  Diagnostic Code 5257 
contemplates other impairment of the knee such as recurrent 
subluxation or lateral instability.  A 10 percent rating is 
assigned for slight impairment.  A 20 percent rating is 
assigned for moderate impairment, and a maximum rating of 30 
percent is assigned for severe impairment.  

Upon review of the evidence of record in this case, the Board 
finds that the veteran's right knee postoperative recurrent 
subluxation is productive of severe disability and the left 
knee postoperative recurrent subluxation is productive of 
moderate disability, as noted hereinbelow.  

At a VA examination in May 2001, the examiner noted that the 
veteran had severe patellofemoral syndrome with lateral 
subluxation in service, for which he underwent tibial 
tubercle osteotomies and medial shifts of each knee, but had 
not experienced significant improvement postoperatively in 
either knee.  The veteran reported symptoms of patellofemoral 
articulation more on the lateral aspect than for the 
infrapatellar aspect, right worse than left.  He had 
occasional popping and he had sensations of subluxation at 
the patellofemoral level and had to ice the knees every 
evening after he came home.  He had significant grinding on 
the right and he had limited range of motion on the left more 
than on the right.  

Examination of the knees revealed significant crepitation on 
the right and minimal crepitus on the left, but no evidence 
of instability.  Tenderness to palpation about the 
patellofemoral articulation was noted.  X-rays revealed a 
sequelae of a tibial tubercle osteotomy and lateral tilt.  
The impression was right knee patellofemoral arthritis with 
subluxation, status post tibial tubercle osteotomy with 
residuals symptoms; and left knee patellofemoral syndrome 
with history of subluxation, status post osteotomy with 
residuals symptoms.  

The veteran was afforded another VA orthopedic examination in 
December 2002.  The veteran reported no improvement in his 
symptoms since the previous examination in May 2001, and in 
fact, reported an increase in severity of symptoms.  He 
continued to report right worse than left-sided grinding and 
right more than left-sided pain.  His symptoms remained 
lateral and inferior.  He continued to have significant 
grinding.  He had limited range of motion, difficulty 
kneeling, squatting or climbing.  He reported difficulty 
sitting for prolonged periods of time.  

On examination, range of motion of the right knee revealed 
full extension.  He had pain with flexion beyond 105 degrees.  
He had no instability.  There was no effusion.  He had 
significant crepitation with range of motion.  He continued 
to have tenderness around the patellofemoral articulation 
primarily laterally with some tenderness along the inferior 
aspect as well.  No joint line pain was noted.  

Examination of the left knee revealed full extension.  He had 
flexion to 120 degrees.  He had mild to moderate crepitation.  
H had tenderness to palpation around the patellofemoral 
articulation, lateral more than medial and along the inferior 
pole of the patella.  He had no effusion, instability or 
meniscal signs.  

X-ray studies remained unchanged since the previous 
examination of May 2001.  The impression was patellofemoral 
arthritis with subluxation on the right, status post surgery 
with severe residual symptoms; and patellofemoral arthritis 
on the left with history of surgery and moderate residuals 
symptoms.  

At his personal hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had to ice his knees 
every night due to swelling during the day.  The veteran also 
testified that his knee occasionally popped out of place, or 
gave way, sometimes causing him to fall.  The veteran 
testified that the pain in the right knee had always been 
worse than the pain in the left knee.  The veteran reported 
that he was told by doctors that he would eventually need a 
knee replacement.

Pursuant to the Board's May 2004 remand instructions, the 
veteran was afforded another orthopedic examination in April 
2005.  The veteran continued to complain of pain in the right 
knee with occasional lateral subluxation of the 
patellofemoral articulation.  He continued to have pain 
primarily over the anterolateral more than medial aspects of 
the knee.  He continued to complain of crepitation and pain 
with prolonged walking or standing.  He was unable to kneel, 
squat, or climb without pain.  He complained of diminished 
range of motion.  

The veteran reported that his left knee symptoms had worsened 
since November 2004 when his knee gave out from beneath him 
and he twisted his knee.  He reported significant swelling 
and pain as a result of the injury, and indicated that he 
missed work most of December 2004.  He used a cane because of 
the left knee, and also used a sleeve on the knee.  

On examination, the veteran walked with an antalgic gait on 
the left.  Examination of the right knee revealed full 
extension with pain on flexion beyond 95 degrees.  There was 
no instability on anterior or posterior drawer, or anterior 
Lachman's.  He had no varus or valgus instability.  
Significant crepitation at the patellofemoral articulation 
remained laterally.  He had mild effusion.  Tenderness 
remained around the patellofemoral articulation inferiorly.  
There was no medial or lateral joint line pain noted.  

Examination of the left knee revealed full extension.  He had 
pain with flexion beyond 90 degrees.  Moderate crepitation 
was noted.  Tenderness was noted around the patellofemoral 
articulation, lateral more than medial.  He also had pain 
around the posterolateral aspect of the knee.  He had a lot 
of apprehension and thus, the examiner was unable to perform 
a McMurray's or an anterior drawer without inhibition.  There 
appeared to be some slight laxity on anterior Lachman's.  No 
true meniscal signs were appreciated.  X-rays remained 
unchanged.  

The impression was patellofemoral arthritis of the right knee 
with prior surgery for stabilization, with significant 
residuals symptoms; patellofemoral arthritis of the left 
knee, status post patellofemoral realignment with moderate 
residuals symptoms; and probable internal derangement of the 
left knee, status post giving way episode.  

The examiner also concluded that the veteran had recurring 
patellofemoral subluxation in both knees with moderate 
arthritis in both knees.  The examiner also noted that the 
veteran's subjective complaints were supported by objective 
findings of pain visibly manifest on palpation and movement 
of both knees.  However, the examiner also noted that the 
veteran did not describe additional effects of the knee 
disability on his usual occupation or daily activities, and 
unless stated otherwise in the examination report, range of 
motion or joint function was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.

Magnetic resonance imaging (MRI) report of the right knee 
from May 2005 noted postoperative changes with thickened, 
irregular lateral retinaculum either secondary to previous 
surgery and/or chronic tear.  

MRI report of the left knee from May 2005 noted a moderate to 
large volume of suprapatellar joint effusion.  The impression 
was intercondylar notch cyst, likely arising from the ACL.

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Here, Diagnostic Code 5257 is 
not predicated on loss of range of motion, and it would be 
reasonable to conclude that provisions such as 38 C.F.R. §§ 
4.40, 4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). However, the veteran 
is receiving separate ratings of 10 percent under Diagnostic 
Code 5010 for his traumatic arthritis, right knee and left 
knee.

Diagnostic Code 5010, traumatic arthritis, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a (2005).  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a (2005).  The average normal range of motion 
is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).  
Diagnostic Code 5260 assigns a 30 percent rating for flexion 
limited to 15 degrees; a 20 percent rating for flexion 
limited to 30 degrees; a 10 percent rating for flexion 
limited to 45 degrees; and a noncompensable rating for 
flexion limited to 60 degrees.  Diagnostic Code 5261 
addresses limitation of extension of the leg, and assigns a 
20 percent rating for extension limited to 15 degrees; a 10 
percent rating for extension limited to 10 degrees, and a 
noncompensable rating for extension limited to 5 degrees.  VA 
General Counsel recently held that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for the same 
joint.  VAOPGCPREC 9-04 (2004).

Right Knee

In sum, the medical evidence with regard to the service-
connected postoperative recurrent subluxation of the right 
knee indicates that the veteran continues to have severe and 
significant postoperative residuals including subluxation.  
Examination reports from May 2001, December 2002 and April 
2005 note significant crepitation, pain and tenderness.  

As noted above, severe subluxation warrants a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Board has also considered the veteran's testimony in 
determining the appropriate rating for the right knee 
disability.  The veteran has testified that his knee swells 
daily and that he must ice the knee at the end of every day.  
Although, the veteran is not competent to express an 
authoritative opinion on the issue of diagnosis or causation; 
he is competent to provide information regarding his 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As such, the 
veteran's testimony regarding the severity of symptoms has 
been given the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b).  Moreover, the VA examiner has indicated that the 
veteran's subjective complaints are supported by the 
objective evidence of record.  

However, the evidence does not show that the veteran's right 
knee disability warrants a rating in excess of 30 percent 
under another diagnostic code, not predicated on limitation 
of motion.  Ratings higher than 30 percent are assignable for 
ankylosis, but that has not been shown in this case.  

In light of the foregoing, the Board finds that the schedular 
criteria is met for the assignment of a rating of 30 percent, 
but no higher, for the service-connected postoperative 
recurrent subluxation of the right knee.

Left Knee

The veteran has always maintained that the left knee symptoms 
were less severe than the right knee symptoms.  This is 
supported by the objective evidence which indicates that the 
service-connected postoperative recurrent subluxation of the 
left knee is productive of moderate overall disability.  
Examinations of May 2001, December 2002 and May 2005 
consistently report moderate symptoms associated with the 
left knee.  Mild to moderate crepitation was noted, as was 
tenderness around the patellofemoral articulation.  
Subluxation was diagnosed.

As noted above, moderate subluxation warrants a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Board has also considered the veteran's testimony in 
determining the appropriate rating for the left knee 
disability.  The veteran has testified that his knee swells 
daily and that he must ice the knee at the end of every day.  
Although, the veteran is not competent to express an 
authoritative opinion on the issue of diagnosis or causation; 
he is competent to provide information regarding his 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As such, the 
veteran's testimony regarding the severity of symptoms has 
been given the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b).  Moreover, the VA examiner has indicated that the 
veteran's subjective complaints are supported by the 
objective evidence of record.  Specifically, objective 
findings of pain visibly manifest on palpation and movement 
of both knees was noted.  

However, the evidence does not show that the veteran's left 
knee disability warrants a rating in excess of 20 percent 
under another diagnostic code not predicated on limitation of 
motion.  Ratings in excess of 20 percent are assigned for 
ankylosis of the knee, but ankylosis is not shown in this 
case.  

In light of the foregoing, the Board finds that the schedular 
criteria is met for the assignment of a rating of 20 percent, 
but no higher, for the service-connected postoperative 
recurrent subluxation of the left knee.

Skin disorders

The veteran seeks increased ratings for the service-connected 
tinea pedis and onychomycosis, and the service-connected 
pseudofolliculitis barbae.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the February 2003 SSOC, 
and again in a July 2005 SSOC, as described above.  Thus, the 
Board finds that we may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for tinea pedis and 
onychomycosis, or pseudofolliculitis barbae.  As such, 
disabilities such as tinea pedis and pseudofolliculitis 
barbae were encompassed in Diagnostic Code 7813 and rated by 
analogy under Diagnostic Code 7806, the criteria for 
evaluating eczema.  See 38 C.F.R. § 4.20.  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002), eczema with only 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, does not warrant a 
compensable rating.  Exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is assigned a 
10 percent disability rating.  If the exudation or itching is 
constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance must be shown.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted when there are moderate, disfiguring scars of the 
head, face or neck.  A 30 percent rating was warranted for 
severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating required 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (prior to August 30, 
2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

Under DC 7806, in effect before August 30, 2002, a 10 percent 
rating was warranted for exfoliation, exudation or itching, 
if involving an exposed surface or extensive area. A 30 
percent rating was warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement. A 50 
percent rating was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

On August 30, 2002, the rating criteria for Diagnostic Code 
7813 and Diagnostic Code 7806 were amended.  Diagnostic Code 
7813 now provides that disabilities, such as the veteran's, 
are rated either as disfigurement of the head, face, or neck, 
or for scars, or for dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  A 10 percent rating 
is warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent evaluation is warranted with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12- month period.  A 60 percent evaluation 
for dermatitis or eczema is warranted with more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118; Diagnostic Code 7806 (2005).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800, 
which provides eight characteristics of disfigurement: scar 5 
or more inches in length; scar at least one-quarter inch wide 
at widest part; surface contour of car elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; and 
skin indurated and inflexible in an area exceeding six square 
inches.  

A 10 percent rating is warranted for one characteristic of 
disfigurement.  A 30 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2005).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2005).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

As noted above, amended regulations and rating criteria are 
not applied to any period that precedes their effective date.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.

Tinea Pedis and Onychomycosis

As noted above, during the pendency of this appeal, the 
rating for the service-connected tinea pedis and 
onychomycosis was increased to 30 percent.  As noted above, 
because the award is not a complete grant of benefits, the 
issue remains in appellate status.  For the reasons set forth 
hereinbelow, the Board finds that the criteria for the 
assignment of a rating in excess of 30 percent for the 
service-connected tinea pedis and onychomycosis have not been 
met.  

At the VA examination in May 2001, it was noted that the 
veteran had been started on systemic therapy for 
onychomycosis in August 2000, after fungal elements were 
discovered in a nail clipping.  The veteran complained of 
persistent discomfort between his toes.  On examination, the 
toenails were dystrophic with a subungual debris.  The skin 
between the toes was scaly and macerated and there was a 
moccasin distribution of scale on the soles of the feet 
bilaterally and there was minimal erythema on the skin of the 
feet.  The examiner noted diagnoses of tinea pedis and 
onychomycosis and recommended systemic antifungal therapy.  

At VA examination in December 2002, toenails 1 and 5 revealed 
onychodystrophy with yellowing and subungual debris.  All toe 
webspaces demonstrated maceration, cracking, and fissuring.  
The impression was onychomycosis and mixed toeweb infection.  

At VA examination in April 2005, the veteran reported that 
his toenails hurt, especially with walking.  The veteran also 
reported painful patches on his feet.  On examination of the 
feet, macerated white patches between the veteran's toes on 
both feet were noted.  Also, dystrophic thick yellow toenails 
were observed.  The diagnosis was onychomycosis with a 
related mixed toe web infection.

Under Diagnostic Code 7806 criteria, prior to August 30, 
2002, while there is evidence of scaling or exfoliation, 
there is no evidence of the combination of scaling and 
systemic or nervous manifestations that meets the criteria 
for a 50 percent rating.  Ulceration has not been shown and 
no examiner has observed that the veteran's feet and/or 
toenails are exceptionally repugnant.  

Rather, the medical evidence gathered at VA examinations in 
May 2001, December 2002 and April 2005 essentially shows 
ongoing infection of the toenails and the toe webs, which 
causes some pain and discomfort, with scaling, cracking and 
maceration between toes.  These symptoms, in the Board's 
opinion, more closely approximate the criteria for the 
assignment of a 30 percent rating.  For these reasons, the 
Board finds that the preponderance of the evidence does not 
support a rating in excess of 30 percent under Diagnostic 
Code 7806, prior to August 30, 2002.

As for the current Diagnostic Code 7813, the predominant 
disability picture is scaling, not scarring.  Therefore, the 
applicable Diagnostic Code for rating the tinea pedis and 
onychomycosis is Diagnostic Code 7806.  As there is no 
evidence that the veteran is on constant or near-constant 
systemic therapy or other immunosuppressive drugs during the 
past 12-month period, or evidence that more than 40 percent 
of exposed areas are affected, (the skin conditions 
predominantly on the feet), or evidence of more than 40 
percent of the entire body is affected, the criteria for the 
next higher rating of 60 percent have not been met.

In sum, the medical evidence in this case shows that the 
symptomatology of the veteran's service-connected tinea pedis 
and onychomycosis more nearly approximates the criteria for 
the currently assigned rating of 30 percent, under either the 
old or the revised criteria.  Thus, after a careful review of 
the record, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected tinea pedis and onychomycosis.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2005).  

Pseudofolliculitis barbae

As noted above, during the pendency of this appeal, the 
rating for the service-connected pseudofolliculitis barbae 
was increased to 10 percent; and, because the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  For the reasons set forth hereinbelow, the Board 
finds that the criteria for the assignment of a rating in 
excess of 10 percent for the service-connected 
pseudofolliculitis barbae have not been met.  

At the May 2001 VA examination, the veteran reported that he 
had tried multiple topical medications in order to soothe his 
skin but they did not work.  The veteran had tried to 
peleterize as well without success.  He reported that he 
managed the problem by not having a close shave, but that his 
employers at Labcorp want him to have a close shave.  On 
physical examination, the veteran did not have abnormalities 
of the skin of the beard area at the time of the examination.  
The assessment was history of pseudofolliculitis barbae, not 
active at that time, aggravated with close shaving.  

At examination in December 2002, the veteran's face was 
clear.

At examination in April 2005, scattered follicular papules in 
the beard area were observed.  The veteran reported that he 
had tried several topical medications for the 
pseudofolliculitis barbae in the past, but none worked and/or 
they had side-effects.  The diagnosis was pseudofolliculitis 
barbae.

Under Diagnostic Code 7806 criteria, prior to August 30, 
2002, while there is evidence of scaling or exfoliation, 
there is no evidence of constant exudation or itching, 
extensive lesions or marked disfigurement.  This is evidenced 
by review of the VA examinations in May 2001, December 2002 
and April 2005, which indicate that active pseudofolliculitis 
barbae was only observed at the most recent examination in 
April 2005.  Specifically, the examiner noted scattered 
follicular papules in the beard area in April 2005.  However, 
at examinations in May 2001 and December 2002, the examiners 
observed a clear face.  It follows, therefore, that while 
periodic symptoms of pseudofolliculitis have been observed on 
examination, the veteran does not exhibit constant exudation 
or itching, extensive lesions, or marked disfigurement, in 
the beard area.  As such, the criteria for a rating in excess 
of 10 percent for the service-connected pseudofolliculitis 
barbae under the old criteria have not been met.  

Rather, the medical evidence gathered at VA examinations in 
May 2001, December 2002 and April 2005 essentially shows 
periodic symptoms of active pseudofolliculitis barbae, which 
causes periodic itching and discomfort.  These symptoms, in 
the Board's opinion, more closely approximate the criteria 
for the assignment of a 10 percent rating.  For these 
reasons, the Board finds that the preponderance of the 
evidence does not support a rating in excess of 10 percent 
under Diagnostic Code 7806, prior to August 30, 2002.

As for the current Diagnostic Code 7813, once again, the 
predominant disability picture with regard to the service-
connected pseudofolliculitis barbae is itching and exudation, 
not scarring.  Therefore, the applicable Diagnostic Code for 
rating the pseudofolliculitis barbae is Diagnostic Code 7806.  
As there is no evidence that the veteran has systemic therapy 
or other immunosuppressive drugs for a total duration of six 
weeks or more during the past 12-month period, or evidence 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, (the skin condition 
predominantly on the face/neck), the criteria for the next 
higher rating of 30 percent have not been met.

In sum, the medical evidence in this case shows that the 
symptomatology of the veteran's service-connected 
pseudofolliculitis barbae more nearly approximates the 
criteria for the currently assigned rating of 10 percent, 
under both the old and the revised criteria for rating 
eczema.  Thus, after a careful review of the record, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's service-
connected pseudofolliculitis barbae.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  

Extraschedular evaluation

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

In this case, the Board does not find that the veteran's 
service-connected right and left knee disorders, service-
connected tinea pedis and onychomycosis, and/or service-
connected pseudofolliculitis warrant referral to the Director 
of the VA Compensation and Pension Service for extraschedular 
consideration.  There is no evidence that these conditions 
impose such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, that it 
renders impractical the application of the regular schedular 
standards.  The Board thus concludes that it is not required 
to discuss the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2005).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased rating of 30 percent, but no higher, for the 
service-connected postoperative recurrent patellar 
subluxation of the right knee, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An increased rating of 20 percent, but no higher, for the 
service-connected postoperative recurrent patellar 
subluxation of the left knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for the service-connected 
tinea pedis and onychomycosis is denied.  

A rating in excess of 10 percent for the service-connected 
pseudofolliculitis barbae is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


